ORDER
PER CURIAM:
Original proceeding. Petitioner seeks an appropriate writ tot control the actions of the respondent district court and judge ini respect to two criminal causes in which petitioner is a defendant and in which causes certain orders have been entered by the respondent court denying certain relief requested by the petitioner. The Court heard counsel ex parte and took the petition under advisement.
Now being advised herein, it is ordered that the relief here sought be, and it hereby is, denied. The proceeding is dismissed.